Case 1:21-cv-00138-JAO-RT Document 27 Filed 09/03/21 Page 1 of 4           PageID #: 123




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  FRANCIS GRANDINETTI,                         CIVIL NO. 21-00138 JAO-RT

               Plaintiff,                      ORDER DISMISSING ACTION

        vs.

  DR. RAVI, et al.,

               Defendants.


                            ORDER DISMISSING ACTION

       Pro se Plaintiff Francis Grandinetti (“Plaintiff”) commenced this action on

 March 15, 2021. ECF No. 1. On May 24, 2021, the Court issued an Order

 Denying Third Application to Proceed In Forma Pauperis by a Prisoner. ECF No.

 15. The Court directed Plaintiff to submit the $402.00 civil filing fee and

 administrative fee required to commence this action on or before June 23, 2021.

 Id. at 3. The Court warned Plaintiff that a failure to pay the fee by the June 23,

 2021 deadline would result in automatic dismissal of this action without prejudice.

 Id.

       On June 29, 2021, in response to a motion filed by Plaintiff, the Court

 extended the June 23, 2021 deadline until July 23, 2021. ECF No. 18. The Court
Case 1:21-cv-00138-JAO-RT Document 27 Filed 09/03/21 Page 2 of 4            PageID #: 124




 also warned Plaintiff that a failure to pay the fee by the new deadline would result

 in automatic dismissal of this action without prejudice. Id.

       On July 16, 2021, in response to a second motion filed by Plaintiff, the

 Court issued an Entering Order further extending the deadline until August 23,

 2021. ECF No. 21. Once more, the Court warned Plaintiff that a failure to pay the

 fee by the August 23, 2021 deadline would result in automatic dismissal of this

 action without prejudice. Id. It appears that Plaintiff received the July 16, 2021

 Entering Order because it was not returned to the Court as undeliverable.1

 Plaintiff failed to pay the $402.00 fee by the August 23, 2021 deadline.

       A district court may dismiss sua sponte an action for failure to comply with

 court rules or orders or to prosecute the action. See Fed. R. Civ. P. 41(b); Link v.

 Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Hells Canyon Pres. Council v.

 U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). In determining whether


 1
   On August 9, 2021, the Court issued another Entering Order reminding Plaintiff
 that the $402.00 fee was due on or before August 23, 2021. ECF No. 24. It
 appears that Plaintiff did not receive the August 9, 2021 Entering Order, however,
 because it was returned to the Court as undeliverable on August 16, 2021. ECF
 No. 25. By then, Plaintiff was no longer incarcerated at his address of record, the
 Hawaii Community Correctional Center. See Hawaii SAVIN,
 https://www.vinelink.com/classic/#/home/site/50000 (select “Find an Offender”;
 then enter “Grandinetti” in “Last Name” field and “Francis” in “First Name” field)
 (last visited Sept. 3, 2021). Plaintiff has not provided an updated mailing address
 to the Court. See LR83.1(e) (“[A] self-represented litigant whose . . . physical
 mailing address . . . changes while appearing in any pending case must file with the
 court . . . in all pending cases a Notice of Change of Address within fourteen (14)
 days[.]”).
                                           2
Case 1:21-cv-00138-JAO-RT Document 27 Filed 09/03/21 Page 3 of 4             PageID #: 125




 dismissal is appropriate, district courts consider the following five factors: (1) the

 public’s interest in expeditious resolution of litigation; (2) the court’s need to

 manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 favoring disposition of cases on their merits; and (5) the availability of less drastic

 sanctions. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d

 1217, 1226 (9th Cir. 2006).

       Given Plaintiff’s failure to pay the $402.00 fee associated with this action by

 the August 23, 2021 deadline, the Court finds that the relevant factors support

 dismissal of this action. The public’s interest in expeditious resolution of this

 litigation strongly favors dismissal, as does the court’s need to manage its

 docket. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Moreover,

 there is no risk of prejudice to the Defendants. Finally, there are currently no less

 drastic alternatives available. The Court recognizes that the public policy favoring

 disposition of cases on their merits weighs against dismissal. Nevertheless,

 considering the totality of the circumstances and because the other factors favor

 dismissal, this factor is outweighed.

 //
 //
 //
 //
 //

                                            3
Case 1:21-cv-00138-JAO-RT Document 27 Filed 09/03/21 Page 4 of 4           PageID #: 126




                                            CONCLUSION

         (1) In accordance with the foregoing, this action is HEREBY DISMISSED

 without prejudice.

         (2) The Clerk is DIRECTED to ENTER JUDGMENT and close the file.

         IT IS SO ORDERED.

         DATED:           Honolulu, Hawai‘i, September 3, 2021.




 Civil No. 21-00138 JAO-RT, Grandinetti v. Ravi; Order Dismissing Action



                                                       4
